Citation Nr: 1129126	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  He also served in the Republic of Vietnam from December 1968 to December 1969 and was a recipient of the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter was previously before the Board in April 2010, at which time the Board remanded this matter for additional development.  The case has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran is service-connected for recurrent lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD) with a 40 percent disability rating; thus, his combined evaluation totals 40 percent.

2.  The evidence is at least in equipoise regarding whether the Veteran's service-connected lower back disability renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefit being sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.

TDIU Laws and Regulations

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides" or "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  See VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A Veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these objective criteria, he may be found totally disabled on a subjective basis.  To qualify, the Veteran must show only that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  This determination is based on extra-schedular factors such as the Veteran's service-connected disability or disabilities, employment history, and educational and vocational background.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected lower back disability.  Specifically, he sought a TDIU in December 2003, two months after the disability rating for his service-connected recurrent lumbosacral strain with DJD was increased from 20 percent to 40 percent.  He contends that he is unemployable due to his lower back disability.

In his December 2003 claim, the Veteran reported that he last worked as a truck driver in 2000, but left that job due to his service-connected back disability.  He reported completing his junior year of high school and two training courses to work as an industrial electrician and as a truck driver.  In a July 2004 statement, he said that he took two types of pain medication that made him very drowsy, that he could not stand or sit long, and that he used a cane when walking.  He said that he could not be an electrician now because of the climbing, bending, reaching, crowding, and being in different positions and that he could not drive a truck anymore.

The Veteran is currently service-connected for one disability: recurrent lumbosacral strain with DJD and DDD with a disability rating of 40 percent.  His combined evaluation for compensation is 40 percent.  Thus, the requirement for a 60 percent or higher disability rating for a single service-connected disability has not been met.  38 C.F.R. § 4.16(a).

As the service-connected disability in this case does not meet the requirements for TDIU based on a single disability rating, VA must also consider whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(b), may receive extra-schedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension (C&P) Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a rating can include a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(b).

On remand in April 2010, the Agency of Original Jurisdiction (AOJ) referred the consideration of an extra-schedular rating to C&P.  In a memorandum dated in November 2010, the C&P Director reviewed the Veteran's case and denied entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The remaining question now before the Board, therefore, is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disability on an extra-schedular basis.  The record reflects that the Veteran is currently 62 years old.  He did not complete high school (finished the 11th grade), but he did complete post-service training as an electrician and truck driver.  He last worked as a truck driver for Gibson Recycling in Atlanta, Texas, for 2 years (1998 to 2000).  The Veteran has said that the company went out of business, but that he was going to have to leave anyway because of his back condition.  

In addition to his service-connected disability, VA outpatient medical records dated from December 2003 to April 2010 show that the Veteran has numerous non-service connected conditions, to include: hypertension, chronic obstructive pulmonary disease, glaucoma, blindness in the right eye, microscopic hematuria, chronic abdominal pain, a heart murmur, hyperlipidemia, dizziness, and cervical spondylosis without myelopathy.  These records show treatment for chronic back pain, but do not include an opinion as to the Veteran's employability.  

The Veteran was granted service connection for lumbosacral strain and possible disc damage in a May 1971 rating decision.  Medical records in the claims file indicate that the Veteran underwent a lumbar diskectomy in 1978.

Reports of VA examinations of the Veteran's spine in March 2005 and May 2006 also do not include an opinion as to the Veteran's employability.  The March 2005 VA examination report noted that forward flexion of the thoracolumbar spine was to 30 degrees, and that the pain in his lower back was radiating to both legs and hips and to his upper back.  He reported flare-ups every two to three weeks which lasted two to three days during which he stopped any physical activities.  He took Percocet and Baclofen for pain relief.  

The March 2005 VA examiner also noted that the Veteran had no problem with his activities of daily living, but was unable to put on his socks and shoes without assistance.  The examiner reported that the Veteran's back condition affected his usual occupation as a truck driver and that he had to quit work in 2000 due to his inability to drive long distances.  His back condition also prevented his participation in sports because he is unable to participate in any activity that will cause him to bend.  The examiner also noted that the Veteran had worked previously in a machine shop.  Further, she said that his back condition affected his driving because he could not drive at all.  She also noted that he used a cane to walk and that he could walk 50 yards or for 30 minutes before needing to stop.  

The May 2006 VA examiner found that the Veteran's DDD of the lumbar spine could not be disassociated from the lumbar spine strain with sciatic symptoms and herniated disc condition shown in service treatment records.  The nurse practitioner who examined the Veteran in May 2006 noted that the Veteran got a poor response from taking three drugs three times a day, but these did not have any side effects.  He also noted the use of a cane, but no back brace, and reported that the Veteran could walk 100 yards before his back began to hurt.

On remand the Veteran was provided a social and industrial survey by a VA social worker and an associate examination by a VA examiner.  According to the May 2010 report of the VA social worker, the Veteran ambulated with a cane and had to take breaks during the interview so that he could stand and move around.  He told the examiner that it was difficult for him to stand or sit for long periods of time.  Information in the social work survey disclosed that the Veteran was the son of sharecroppers and that he did not complete high school because of hard economic times for his family.  Instead, he picked and chopped cotton and performed odd jobs prior to entering military service.  The Veteran has been married since 1970 and has three children.  He and his wife now reside in an old trailer.  His wife is employed, but is diabetic and has hypertension and a bad knee.  He said his highest paid position was as a truck driver when he made $38,000 a year in salary.  

According to the information the Veteran supplied for the social work survey, he once worked as a machinist in Houston, Texas, for about a year and then for three years at Olympic Fasteners in Vivian, Louisiana, until he was laid off.  He then got a position as an electrician's helper for six months, but was replaced while on leave after his arm was cut in a workplace accident.  He then trained as a truck driver.  He drove cross-country for Greenfield Trucking Company for about four years until he got a local job with Gibson Recycling, where he said he worked for about four years.  The Veteran told the examiner that the job for Greenfield had been difficult on his back, but that the job at Gibson was not as strenuous.  After Gibson went out of business, the Veteran reported that he made numerous attempts to find work but was unsuccessful.

The social worker conceded that there was no written documentation to support that the Veteran left his last job due to his back disability, but noted that he attempted to find work and was unable to do so because his back condition prevented heavy lifting or prolonged standing.  According to the Veteran, he also could not work as an electrician because that type of job demanded too much climbing and crawling.  He said that as time went by his pain became more intense and he started to use a cane for walking.  The report noted that while the Veteran often attended church services on Sundays, he had problems sitting through a long service and might leave once he started hurting depending on the intensity of the pain.  The Veteran also said that he was not able to pass a physical in order to obtain another job as a truck driver and he could not work as a mechanic because he could not do the bending, standing, or carrying of heavy equipment such jobs entail.  

The social worker opined that, based on the interview, the Veteran's back disorder appeared to have affected his ambulation and daily functioning which would impact his ability to maintain meaningful and gainful employment.  The social worker also noted that the Veteran was taking pain medications three times a day for his back and this would prevent him from working as a truck driver and functioning in any other potential jobs.  

According to the June 2010 spine examination report conducted in association with the May 2010 social and industrial survey, service treatment records confirmed that the Veteran injured his back in service and he was hospitalized and put on profile with no prolonged sitting, lifting, or standing.  Post-service, the Veteran said that he went to "different back doctors" as his back pain continued.  In 1978 he underwent a lumbar diskectomy at the L2 level, but the Veteran said this surgery did not benefit him and he continued to have back pain which worsened over the years.  The examiner noted that VA medical records showed that the Veteran was diagnosed with spondylosis at the L5-S1 level grade 1 and L4-5 disc bulges with some canal impingement.  While the Veteran had been offered a fusion with instrumentation, he declined any more surgery and opted for medical management.  He has used a cane since approximately 2000 for ambulation.  Despite use of the cane, the Veteran reported falling several times because of numbness in his legs caused by radiating back pain.  He reported pain if he walked less than one-half block.  

On examination, the Veteran appeared with a J-cane and showed a stiff, slow antalgic gait.  He had trouble getting up from his seat.  The thoracolumbar spine had an abnormal curvature with loss of lumbar lordosis.  Forward flexion of the thoracolumbar spine measured to 50 degrees with pain observed from 30 degrees to 50 degrees.  The examiner also noted that the Veteran visibly grimaced during some range of motion exercises and that he had to reach out to hold onto the examination table to balance himself.  Also noted were fatigability, but no incoordination, unsteady tandem walking, and subjective complaints of pain.

The June 2010 examination report noted that the Veteran did machine shop work from 1970 to 1973; worked as an electrician in a saw mill from 1973 through 1980; and worked as a truck driver from the late 1980s until 2000.  He went to truck driving school after a workplace injury at the saw mill.  The Veteran told the examiner that he could not handle truck driving because his back began to hurt so badly, which prohibited him from climbing in and out of his truck since his legs would give way.  He also could not tolerate the prolonged sitting associated with truck driving.  

The examination report also noted that the Veteran did not have any work restrictions secondary to his back while he was a truck driver, but that he had been required to hook and unhook his load of cargo.  The Veteran said that by 1999 or 2000 he could not climb in and out of his truck nor mange his loads by hooking and unhooking them securely.  Subsequently, he said that he gave up his job, but the examiner noted that there was no documentation in the claims file, aside from the Veteran's testimony, to support exactly why the Veteran left his job or that he had any difficulty on the job secondary to his back.  The Veteran did tell this examiner that "the boss did go out of business," but that subsequently he was not able to find another truck driving or electrician's job because of his back condition.

The June 2010 examiner opined that it was at least as likely as not that the Veteran is incapable of sustaining regular substantially gainful employment due to his service-connected lumbar spine disability.  The examiner noted that the Veteran did not have any advanced level education and that he had dropped out of high school to aid his sharecropper parents.  Since the Veteran does not have any skills for a sedentary job and no college education, no secretarial skills and no computer skills, the examiner opined that he could not perform a desk job nor would he be able to secure regular substantial gainful employment at a sedentary job.  The examiner also noted that the Veteran reported multiple exacerbations of lower back pain unrelieved by medical management and that his back pain had become more severe over the years and interfered with the manual labor employment that he had been able to secure much earlier in his life.  It was her opinion that as a result of his service-connected spinal disability the Veteran would not be able to sustain regular substantially gainful employment as a truck driver or electrician.  

As a result of the May 2010 social and industrial survey report and June 2010 examination report, the RO/AMC referred consideration of entitlement to an extraschedular evaluation to the Director of the Compensation and Pension Service in August 2010.  In a memorandum dated in November 2010, the C&P Director reviewed the Veteran's case and denied entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Director found that there was no objective evidence to explain the reason for the Veteran's termination of his employment in 2000, but that the evidence clearly demonstrated that he was precluded from any type of employment that involved physical labor.  The Director further commented that the evidence did not demonstrate that the Veteran's service-connected back disability precluded sedentary employment.  The Director conceded that the Veteran did not then currently possess the necessary skills needed for desk type employment, but opined that the evidence did not show the Veteran could not be trained for these skills.  In sum, the C&P Director believed that the record did not adequately demonstrate that the Veteran's service-connected back disability was sufficiently incapacitating as to preclude all forms of employment, including sedentary type work.

The C&P Director's explanation denying a TDIU benefit lacks insufficient reasons and bases to support the determination.  The Director found that the evidence did not show that the Veteran was precluded from sedentary employment and that perhaps he could be trained in spite of his acknowledged lack of desk job skills.  Though the C&P Director conceded that the evidence clearly showed that the Veteran was precluded from physical labor and that he did not then possess the necessary skills needed for a desk job, it was determined that the Veteran's lower back disability did not preclude gainful employment, in that there was no evidence to show that the Veteran could not be trained in sedentary employment.  The Board points out, however, that whether the Veteran could hypothetically be trained in a line of employment for which he has no known particular aptitude is not an element of analysis under 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  Indeed, as was addressed above and as will be discussed below more fully, the May and June 2010 opinions indicate that the Veteran is not suited, based on educational and occupational background, to be amenable to sedentary employment.   

The evidence of record shows that the Veteran's lower back DJD and DDD, coupled with consideration of his educational background and work experience, preclude him from securing and following a substantially gainful employment.  The medical evidence recited above shows that the Veteran has a painful lower back disability, with DJD and DDD, that has worsened over the years.  The Veteran frequently experiences painful flare-ups, which prevent any meaningful physical activity, and walks with the aid of a cane.  The Veteran reported that he stopped working as a truck driver in 2000 because the company went out of business, but that subsequently he could not find further work as either a truck driver, because he could not sit very well or comfortably, or as an electrician, because he could no longer do the bending and climbing involved.  

However, as noted above in the June 2010 examination report, since the Veteran did not have a college education or secretarial skills or computer skills, the examiner thought that he could not perform a desk job nor would he be able to secure regular substantial gainful employment at a sedentary job.  The examiner also noted that the Veteran reported multiple exacerbations of lower back pain unrelieved by medical management and that this back pain had become more severe over the years and interfered with manual labor employment.  It was both examiners' opinion, that as a result of his service-connected spinal disability, the Veteran would not be able to sustain a regular substantially gainful employment as a truck driver or electrician.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected lower back disability.  In this case, given the Veteran's significant level of impairment as related to bending and walking with a cane, he would likely have difficulty working in manual labor positions or as a truck driver or electrician, the two trades for which he was trained after serving in combat in Vietnam.  The record does not indicate any training or skills for desk-type sedentary employment or any capacity to successfully acquire those skills.  Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving sedentary work.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not involving electrical work or driving motor vehicles, or to be trained otherwise.

The Board finds that the Veteran is essentially precluded from securing substantially gainful employment in even sedentary positions due to his service-connected lower back disability, educational background, and employment history.  The Veteran has little or no experience or qualifications for sedentary, clerical employment.  He never completed high school, but did pursue some vocational and technical training as an electrician and a truck driver.  His previous work experience consisted of manual labor positions, electrical work, and truck driving.  Given this education level and lack of relevant job experience, it is highly unlikely that the Veteran would be able to obtain a sedentary position.  Therefore, it appears that jobs are not realistically within the Veteran's physical and mental capabilities.  Moore, 1 Vet. App. at 359.

In addition to his service-connected disability, the Veteran also suffers from hypertension, chronic obstructive pulmonary disease, glaucoma, blindness in the right eye, microscopic hematuria, chronic abdominal pain, a heart murmur, hyperlipidemia, dizziness, and cervical spondylosis without myelopathy.  But even apart from these nonservice-related factors, the medical evidence indicates that he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected lower back disorder, alone.  In other words, even if his nonservice-connected disabilities were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his lower back disorder.  Indeed, as mentioned, it is rated as 40 percent disabling.

The evidence at least is in equipoise regarding whether the Veteran's service-connected lower back disability renders him unable to secure or follow a substantially gainful occupation.  On the one hand, the C&P Director determined in his November 2010 memorandum that the Veteran's lower back disability was no bar to employability, in that he could be trained for sedentary work, and that the Veteran did not lose his last job because of his lower back disability.  On the other hand, a VA social worker and a VA examiner both found during a social work and industrial survey in 2010 that it was practically impossible that the Veteran could find employment with the severity of his back complaints and his lack of desk-type job skills.  

As the Veteran has many disabilities, but only one service-connected, there can be no doubt that further inquiry could be undertaken with a view towards development of this claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Resolving all reasonable doubt in the Veteran's favor, the Board will find that it is at least as likely as not that the Veteran's service-connected lower back disability precludes the Veteran from obtaining and maintaining substantially gainful employment. The Board is of the opinion that, at minimum, the point of equipoise has been reached in this matter.  While there is evidence reflecting that the Veteran has significant nonservice-connected disabilities that may contribute to his unemployability, the Board also believes that the evidence demonstrates that the Veteran's service-connected lower back disability alone is significant enough in its own right to preclude him from obtaining substantially gainful employment.

In view of the long history of this claim, the Veteran's level of education, his previous work experience, and the persuasive reasoning of both the 2010 VA social worker and examiner, the Board will grant the Veteran the benefit of the doubt as to whether his service-connected lower back disability is alone responsible for his unemployability.  Therefore, resolving all doubt in the Veteran's favor due to this equipoise of the evidence, the Board further finds that the Veteran's service-connected recurrent lumbosacral strain with DJD and DDD renders him unable to secure or follow a substantially gainful occupation.

Thus, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from obtaining substantially gainful employment due to his service-connected lower back disability on an extra-schedular basis.  Accordingly, entitlement to a TDIU on an extra-schedular basis is warranted.


ORDER

Entitlement to extra-schedular TDIU is granted, subject to the laws and regulations governing the award of benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


